
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 1338
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To require the accreditation of English
		  language training programs, and for other purposes.
	
	
		1.Accreditation of English language training
			 programs
			(a)In generalSection 101(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)) is amended—
				(1)in paragraph (15)(F)(i), by striking
			 a language and inserting an accredited language;
			 and
				(2)by adding at the end the following:
					
						(52)The term accredited language training
				program means a language training program that is accredited by an
				accrediting agency recognized by the Secretary of
				Education.
						.
				(b)Effective date
				(1)In generalExcept as provided in paragraph (2), the
			 amendments made by subsection (a) shall—
					(A)take effect on the date that is 180 days
			 after the date of the enactment of this Act; and
					(B)apply with respect to applications for a
			 nonimmigrant visa under section 101(a)(15)(F)(i) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(15)(F)(i)) that are filed on or after the
			 effective date described in subparagraph (A).
					(2)Temporary exception
					(A)In generalNotwithstanding section 101(a)(15)(F)(i) of
			 the Immigration and Nationality Act, as amended by subsection (a), during the
			 3-year period beginning on the date of the enactment of this Act, an alien
			 seeking to enter the United States to pursue a course of study at a language
			 training program that has been certified by the Secretary of Homeland Security
			 and has not been accredited or denied accreditation by an entity described in
			 section 101(a)(52) of such Act may be granted a nonimmigrant visa under such
			 section 101(a)(15)(F)(i).
					(B)Additional requirementAn alien may not be granted a nonimmigrant
			 visa under subparagraph (A) if the sponsoring institution of the language
			 training program to which the alien seeks to enroll does not—
						(i)submit an application for the accreditation
			 of such program to a regional or national accrediting agency recognized by the
			 Secretary of Education within 1 year after the date of the enactment of this
			 Act; and
						(ii)comply with the applicable accrediting
			 requirements of such agency.
						
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
